Title: To John Adams from Elbridge Gerry, 25 April 1785
From: Gerry, Elbridge
To: Adams, John


          
            Marblehead 25th April 1785
          
          I am favoured my dear sir by the last post with yours of the 9th of september & 12th of December, since the Date of Which some Arrangements which I communicated in my last, & which You are probably e’er this officially informed of, correspond with your Wishes—
          I feel the Force of your observations respecting the Salaries of our Ministers; but Congress in point of œconomy, are very different from what they were when You was a Member. they are I think in some Respects (I mean several of the States) more parsimonious than our House of Representatives. œconomy in public & private Life is indispensible, but there is an infinite Difference between œconomy & parsimony, & yet how often is the latter mistaken for the other? With Industry, the first has a direct Tendency to increase the Wealth & Independence of an Individual or of a Community, whilst the latter, by restricting or withholding the Means destroys prevents this Effect. but the Fact is, the Delegates of about one half the Union look more at the comparitively trifling Expence of a Minister, than at the important object of his negotiation; & too many Members of the other half are so desirous of places themselves, that they will not be very solicitous to make those easy who fill places offices— this You may think is using much Freedom with Congress; but admitting the Fact, I should be very much offended if any person who was not equally disposed with myself to support their Dignity, should follow my Example. I expect however to return to Congress in about a Month, & if there is any prospect of Success, will agitate an Increase of Ministerial Sallaries
          I frequently give You Information which I am sure cannot be less painful for You to receive, than for me to transmit. but a Minister never can have too much Information, either respecting himself or his Department. mine is disinterested as it respects myself, friendly as it respects You, therefore there is Danger only of my mistaking Facts, not of misrepresenting them. You are to judge of their probability, & of the best Mode of counteracting plans to supplant You. such plans always have been & ever will be set on Foot against officers of an high order, whether civil, military, or ecclesiastical. You do not cannot therefore expect to be free from these Appendages of office, & your Conduct of Silence, in the Affairs of Fr——n & Lawrens, has I beleive been much more successful, than any other Measures You could have pursued: & with the Exertions of your Friends in this quarter has silenced opposition.— I know of no officer, (for I do not as some, do, consider those in office as servants) of the publick, except G. Washington, who has had a stronger opposition to him, than yourself: & I conceive it has alike terminated in a Minute Attention to the Conduct, & finally in a general & high approbation of both. Your political Sin, was your Refusal to be a Dupe to foreign Influence, & the Consequence was a most vigorous Exertion of that Influence, & of its Dupes Tools in America, consisting of an high aristocratical party, to dismiss You from, or to teaze You into a Relinquishment of office. this was seen thro by every intelligent Republicans, who considered the Struggle as nothing more, nor less than this, whether Republicanism or Aristocracy should prevail! they were therefore determined to storm the strong Holds of the latter Aristocratics, & the Issue has been, the Downfall in America of foreign Influence, of Cincinnati systems, & of plans to commit the purse strings of America, to a few who could not be comptrolled in their intricate Manœuvres, & instead of financing for, might would have finessed & pilferred the publick, & were in a fair Way of establishing an Influence that would have born down everything before it— I have been in hot Water since last July 1783, & but I think it begins to cool & that in a short Time Republicanism will be triumphant. God grant it may, be, & continue to be so, for I want to be out of publick Life & to enjoy domestic Felicity. there is such a Thing as this, even with Batchelors—
          another dangerous System, that of making Requisitions in Time of peace for Troops, has been successfully combatted & defeated. Recommendations are this Year, as they were the last adopted for raising 700 Men to take possession of the western posts, with this Difference the four States from Connecticut to pennsylva. inclusively, are requested to inlist the Men for three Years, unless sooner discharged.
          By Letters from NYork by the last post, Congress were considering the Reports respecting the Land Office, & Requisitions for supplying the Treasury the present Year. the Amount of the latter as reported by the Grand Committee is 3 Million Dollars one half to be paid in Facilities—
          The affairs of Commerce & Finance are in a bad Situation. the publick begin to be convulsed, & the Evils will, as it appears to me, cure themselves. Was I to be particular on either Head, I should say so much, that to save Trouble to both You & myself, I will say nothing more on the Subject—
          I am clearly of your opinion respecting a Treaty with the Barbary powers, & hope the Appropriation of 80,000 Dollars of the Dutch Loan by Congress will enable You to proceed in the Business— I am informed by the last post, that Congress had recd your proposition for a new Loan, & some conceived it inconsistent with the Regret You expressed of there having been any foreign Loans made to draw from Amer the United States, their vital Fluid.
          I hope You will consider the Opposition made to You as not being extraordinary. A plan was laid, by some who were in the Confidence of Mr Jefferson, to send him to Spain, keep You at the Hague, & to send Mr Robt R Livingston And Governor Johnson to paris & London, but it was happily defeated, & I beleive You & Mr Jefferson are as well supported, as any two Citizens of the US. would be, in your places.—
          I am sure, that my Exertions have been & will be to fix You in your present offices, & I think You will not be attacked very speedily in either of them. give my Regards to him as well as the Ladies of your Family & beleive me to be in every Occasion yours sincerely
          
            E Gerry
          
          
            our State politics would divert You if I had Time to relate them— Mr. H——k has ousted himself Mr B——n will probably succeed him
          
        